717 S.E.2d 384 (2011)
STATE of North Carolina
v.
Robert Wayne SMITH.
No. 229P06-4.
Supreme Court of North Carolina.
August 25, 2011.
Robert Wayne Smith, for Smith, Robert Wayne.
John G. Barnwell, Assistant Attorney General, for State of NC.
Thomas J. Keith, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 24th of June 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Denied by order of the Court in conference, this the 25th of August 2011."